Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145994(49)(50)(51)(52)                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145994
                                                                     COA: 306257
                                                                     Genesee CC: 05-017154-FC
  OMAR RASHAD POUNCY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for reconsideration of this Court’s May 28, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion to remand for an actual innocence hearing, motion for
  clarification, and motion to hold case in abeyance are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         h0826
                                                                                Clerk